NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

FREDERICK JOHNSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-4822
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Kimberly K.
Fernandez, Judge.



PER CURIAM.

              Affirmed. See Wright v. State, 911 So. 2d 81 (Fla. 2005); Barfield v. State,

594 So. 2d 259 (Fla. 1992); Smart v. State, 124 So. 3d 347 (Fla. 2d DCA 2013).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.